DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 07/02/2021 for application number 16/807,986. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-9 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Response to Arguments
Argument 1, Applicant argues that the combination of Nagata and Hauser do not teach the newly amended portions of the independent claims.
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found rejection to be applied using the same art. 
Examiner note, The combination of Nagata and Hauser teach all of the limitations of the independent claims as previously and currently recited. Nagata teaches a system that sets a suppression flags during a scroll operation. The scroll operation is based on the characteristics of the input(s) received (i.e. number of inputs and distance of flick). Each input is compared to a reference table to determine the duration of the scroll. When the duration is determined, the system then determines if a touch input is received during the scroll operation, if so, the system can suppress the touch input until the scroll operation is completed. Hauser teaches a system that utilizes successive flick operations to change the speed at which the scroll operation is performed. When a single flick is performed, the scroll function is set to a predetermined speed. If successive flicks are received during a period of time, then a different predetermined speed based on the number of flicks received is set. Therefore, the combination of Nagata and Hauser teaches all of the limitations of the independent claims as currently recited.

Reference Cited but not Used
Ohtsuka et al. (US 2014/0298251 A1) – describes a system that forbids acceptance of inputs while a scroll function is being performed for a period of time based on the scroll input received. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 2016/0179322 A1) in view of Hauser et al. (US 2014/0149922 A1).

Regarding claim 1, Nagata teaches an electronic device comprising: 
a digitizer [Fig. 2, (14), Paras. 29, 34, touch detector]; 
a determination unit [Fig. 2, (11), Paras. 29, 37, control unit] that determines an operation interval for each flick operation based on a number of flick operations that have been performed on the digitizer repeatedly [Fig. 4, (S101, S107), Paras. 54-55, 58, 62, determine flick input and/or successive flick inputs to determine the speed/duration of the scroll operation]; and 
a storage unit that stores each of the number of flick operations relational to each operational interval determined by the determination unit as an operation history [Fig. 1, (12), Para. 55, storage unit contains correspondence table for flick input information]; and
a disabling unit [Fig. 2, (11), Paras. 29, 37, control unit] that disables acceptance of a tap operation from a time after a last flick operation of the number of flick operations has ended for an operation interval determined by the determination unit [Fig. 4, (S104), Para. 56, set reception suppression flag (i.e. disables selection input) after flick input; Fig. 7, Paras. 55, 80-83, determines length of reception suppression flag based on the flick input(s) received (single or successive flicks to determine duration of scroll operation)].

But, Nagata does not explicitly teach when the number of flick operations performed on the digitizer is greater than a predetermined number, determines a first operation interval; and when the number of flick operations performed on the digitizer is no greater than the predetermined number, determines a second operation interval that is shorter than the first operation interval.
However, Hauser teaches determines an operation interval for each flick operation based on a number of flick operations that have been performed on the digitizer repeatedly [Para. 28, determine successive swipes within a predetermined time period]; when the number of flick operations performed on the digitizer is greater than a predetermined number, determines a first operation interval [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)]; and when the number of flick operations performed on the digitizer is no greater than the predetermined number, determines a second operation interval that is shorter than the first operation interval [Para. 28, successive swipes within a time period less than a predetermined number of time (i.e. one) affect the behavior of the scroll input accordingly (i.e. single speed/duration scroll)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the scrolling process of Nagata and incorporate the scrolling process of Hauser to allow the system to accelerate scrolling inputs based on the number of successive inputs within a time period.
A person having ordinary skill in the art would have been motivated to modify and include the scrolling process to allow the user to scroll at different rates/lengths depending on the number of successive scroll inputs received, creating an efficient and user friendly system.

Regarding claim 2, Nagata as modified by Hauser teaches all of the limitations of claim 1 as described above. Nagata further teaches wherein when determining that a flick operation performed on the digitizer is performed continuously M times or more in accordance with the operation history, where M is an integer greater than or equal to two, the determination unit determines that the flick operation includes repeatedly performed operations [Fig. 4, (S103-S104), Paras. 54, 56, 62, determine the duration of the reception suppression flag based on the number and speed of each flick input].
Hauser further teaches wherein when determining that a flick operation performed on the digitizer is performed continuously M times or more in accordance with the operation history, where M is an integer greater than or equal to two, the determination unit determines that the flick operation includes repeatedly performed operations [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)].

Regarding claim 3, Nagata as modified by Hauser teaches all of the limitations of claim 1 as described above. Nagata further teaches wherein when it is determined that the flick operation performed on the digitizer includes repeatedly performed operations, the disabling unit disables acceptance of the tap operation for a period in accordance with a manner of repetition of the flick operation [Fig. 4, (S103-S104), Paras. 54, 56, 62, setting the reception suppression flag disables the ability to input a selection during the scroll function based on the flick operation].

Regarding claim 4, Nagata as modified by Hauser teaches all of the limitations of claim 3 as described above. Nagata further teaches wherein when it is determined that the flick operation performed on the digitizer includes repeatedly performed operations, the disabling unit disables acceptance of the tap operation for a longer period when an interval of flick operations is equal to a first period than when an interval of flick operations is equal to a second period that is longer than the first period [Fig. 4, (S103-S104), Paras. 54, 56, 62, determining the number of flicks to determine the scroll speed and duration (i.e. 2 flicks vs. 3 flicks), duration of reception suppression flag can extended based on the number of flicks].

Regarding claim 5, Nagata teaches an electronic device comprising: 
a digitizer [Fig. 2, (14), Paras. 29, 34, touch detector]; 
a determination unit [Fig. 2, (11), Paras. 29, 37, control unit] that determines an operation interval based on a number of flick operation(s) performed on the digitizer, the flick operation causing a scroll process to be performed [Fig. 4, (S101, S107), Paras. 54-55, 58, 62, determine flick input and/or successive flick inputs to determine the speed/duration of the scroll operation]; and 
a storage unit that stores each of the number of flick operations relational to each operational interval determined by the determination unit as an operation history [Fig. 1, (12), Para. 55, storage unit contains correspondence table for flick input information];
a disabling unit [Fig. 2, (11), Paras. 29, 37, control unit] that disables acceptance of a tap operation from an end of the scroll process caused by the number of flick operation(s) for an operation interval determined by the determination unit [Fig. 4, (S104), Para. 56, set reception suppression flag (i.e. disables selection input) after flick input; Fig. 7, Paras. 55, 80-83, determines length of reception suppression flag based on the flick input(s) received (single or successive flicks to determine duration of scroll operation)]. 

But, Nagata does not explicitly teach when the number of flick operations performed on the digitizer is greater than a predetermined number, determines a first operation interval; and when the number of flick operations performed on the digitizer is no greater than the predetermined number, determines a second operation interval that is shorter than the first operation interval.
However, Hauser teaches determines an operation interval based on a number of flick operation(s) performed on the digitizer, the flick operation causing a scroll process to be performed [Para. 28, determine successive swipes within a predetermined time period]; when the number of flick operations performed on the digitizer is greater than a predetermined number, determines a first operation interval [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)]; and when the number of flick operations performed on the digitizer is no greater than the predetermined number, determines a second operation interval that is shorter than the first operation interval [Para. 28, successive swipes within a time period less than a predetermined number of time (i.e. one) affect the behavior of the scroll input accordingly (i.e. single speed/duration scroll)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the scrolling process of Nagata and incorporate the scrolling 
A person having ordinary skill in the art would have been motivated to modify and include the scrolling process to allow the user to scroll at different rates/lengths depending on the number of successive scroll inputs received, creating an efficient and user friendly system.

Regarding claim 6, Nagata as modified by Hauser teaches all of the limitations of claim 5 as described above. Nagata further teaches further wherein when determining that a flick operation performed on the digitizer is performed continuously M times or more in accordance with the operation history, where M is an integer greater than or equal to two, the determination unit determines that the flick operation includes repeatedly performed operations [Fig. 4, (S103-S104), Paras. 54, 56, 62, determine the duration of the reception suppression flag based on the number and speed of each flick input].
Hauser further teaches wherein when determining that a flick operation performed on the digitizer is performed continuously M times or more in accordance with the operation history, where M is an integer greater than or equal to two, the determination unit determines that the flick operation includes repeatedly performed operations [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)].

Regarding claim 7, Nagata as modified by Hauser teaches all of the limitations of claim 5 as described above. Nagata further teaches further wherein when it is determined that the flick operation performed on the digitizer includes repeatedly performed operations, the disabling unit Fig. 4, (S103-S104), Paras. 54, 56, 62, setting the reception suppression flag disables the ability to input a selection during the scroll function based on the flick operation].

Regarding claim 8, Nagata as modified by Hauser teaches all of the limitations of claim 7 as described above. Nagata further teaches wherein when it is determined that the flick operation performed on the digitizer includes repeatedly performed operations, the disabling unit disables acceptance of the tap operation for a longer period when an interval of flick operations is equal to a first period than when an interval of flick operations is equal to a second period that is longer than the first period [Fig. 4, (S103-S104), Paras. 54, 56, 62, determining the number of flicks to determine the scroll speed and duration (i.e. 2 flicks vs. 3 flicks), duration of reception suppression flag can extended based on the number of flicks].

Regarding claim 9, Nagata teaches a non-transitory computer-readable storage medium storing a program that causes an electronic device comprising a digitizer [Fig. 2, (14), Paras. 29, 34, touch detector] to perform: 
determining an operation interval based on a number of flick operations that are performed on the digitizer repeatedly, the number of flick operation(s) causing a scroll process to be performed [Fig. 4, (S101), Paras. 54, 62, determine flick input and/or successive flick inputs to create a scroll function];  
storing each of the number of flick operations relational to each determined operational interval as an operation history [Fig. 1, (12), Para. 55, storage unit contains correspondence table for flick input information];
disabling acceptance of a tap operation from an end of the scroll process caused by the number of flick operation(s) for the determined operation interval [Fig. 4, (S104), Para. 56, set reception suppression flag (i.e. disables selection input) after flick input; Fig. 7, Paras. 55, 80-83, determines length of reception suppression flag based on the flick input(s) received (single or successive flicks to determine duration of scroll operation)].

But, Nagata does not explicitly teach when the number of flick operations performed on the digitizer is greater than a predetermined number, determines a first operation interval; and when the number of flick operations performed on the digitizer is no greater than the predetermined number, determines a second operation interval that is shorter than the first operation interval.
However, Hauser teaches determining an operation interval based on a number of flick operations that are performed on the digitizer repeatedly [Para. 28, determine successive swipes within a predetermined time period]; when the number of flick operations performed on the digitizer is greater than a predetermined number, determines a first operation interval [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)]; when the number of flick operations performed on the digitizer is no greater than the predetermined number, determines a second operation interval that is shorter than the first operation interval [Para. 28, successive swipes within a time period less than a predetermined number of time (i.e. one) affect the behavior of the scroll input accordingly (i.e. single speed/duration scroll)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the scrolling process of Nagata and incorporate the scrolling process of Hauser to allow the system to accelerate scrolling inputs based on the number of successive inputs within a time period.
A person having ordinary skill in the art would have been motivated to modify and include the scrolling process to allow the user to scroll at different rates/lengths depending on the number of successive scroll inputs received, creating an efficient and user friendly system.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179